Citation Nr: 1045456	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-31 479	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an eye disorder 
(claimed as retinopathy, glaucoma and macular edema), including 
bilateral cataracts and Kruckenberg spindle, including as 
secondary to service-connected type II diabetes with kidney 
disease.  

2.  Entitlement to service connection for dystrophic nails, 
bilateral lower extremities, including as secondary to service-
connected type II diabetes with kidney disease.  

3.  Entitlement to service connection for a neurological disorder 
manifested by numbness and trouble walking, bilateral lower 
extremities, including as secondary to service-connected type II 
diabetes with kidney disease.  

4.  Entitlement to service connection for generalized anxiety 
disorder (claimed as a mental disorder, to include depression).  

5.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

6.  Entitlement to service connection for a gastrointestinal 
disorder, including gastroesophageal reflux disease (GERD), acid 
reflux and hiatal hernia, including as secondary to generalized 
anxiety disorder.

7.  Entitlement to service connection for irritable bowel 
syndrome, including as secondary to generalized anxiety disorder.

8.  Entitlement to service connection for bilateral hearing loss.  

9.  Entitlement to an initial evaluation in excess of 20 percent 
for type II diabetes with kidney disease.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION


The Veteran had active service from October 1961 to November 
1969.  

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.    
FINDING OF FACT

In October 2010, the Board was notified that the appellant had 
died that month.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of the claims at this time.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2008).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


